                                                                          -.-·.·~~--;-.:~-···--··----   --·   ----   -~   ·--~----   -·-·--·----   ------------   -




AO 2.45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                 JUDGMENT IN A CRIMINAL CASE
                                v.                                                            (For Offenses Committed On or After November 1, 1987)


                   Luis Fernando Ajanel-Perez                                                 Case Number: 2:19-mj-8655

                                                                                              Federal Defen iers:
                                                                                              Defendant's Attorney


REGISTRATION NO. 8378 7298
                                                                                                                                             FILED
THE DEFENDANT:                                                                                                                                 MAR 1 1 2019
 1Z1 pleaded guilty to count(s) 1 of Complaint
 0 was found guilty to count(s)                                                                                               ~?UTHERN ~~s~~~i~~~o~ crL'-[¢ ~NIA
      after a plea of not guilty.                                                               -·                                                                          ~




      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                                               Count Number(s)
8: 1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                                                     1

 0 The defendant has been found not guilty on count(s)
                                                 --------------------------------------
 0 Count(s)                                            dismissed on the motion of the United States.
                   -----------------------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
imprisoned for a term of:

                               )xt TIME SERVED                                         0 -------------------days

  ~    Assessment: $10 WAIVED                     ~    Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative,                                                                                             charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Monday, March 11, 2019

                   -if                                                            Date of Imposition of Sentence


Received        :::(jf
               =nu~s~M~-----------
                                                                                  ~GRO
                                                                                  UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                                                              2: 19-mj-8655
